 Case 3:19-cr-30100-SMY Document 25 Filed 10/31/19 Page 1 of 3 Page ID #38



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                   )
                                            )
                             Plaintiff,     )
                                            )
              vs.                           )       CRIMINAL NO. 19-CR-30100-SMY
                                            )
DONALD K. NOVY,                             )
                                            )
                             Defendant.     )

                                 STIPULATION OF FACTS

       In November 2018, ATF received information that Donald K. Novy was a

methamphetamine user who talked about building pipe bombs, who lost fingers on one of his hands

from a "sparkler bomb" explosion, and who was willing to exchange a pipe bomb for

methamphetamine. Specifically, the information indicated that Novy was willing to exchange a

pipe bomb for methamphetamine from a methamphetamine supplier who wanted a pipe bomb to

throw in the living room or car of someone who owed the methamphetamine supplier money.

       Based on the information, ATF directed a confidential source of information (CS) familiar

with Novy to make a recorded call to Novy on Wednesday, November 14, 2018, and attempt to

corroborate the information. During the recorded call, the CS asked Novy if he "still wants to do

that," and Novy said he could "do it by Friday." Novy, who lived in Dittmer, Missouri, agreed to

meet the CS in Columbia, Illinois, when he had the pipe bomb ready. Novy said he wanted at least

a half-ounce or more of methamphetamine to make it worth the drive.

        On Thursday, November 15, 2018, ATF directed the CS to make another recorded call to

Novy. Novy told the CS he hoped to be ready the next day. The CS explained to Novy that the

methamphetamine supplier was going to drop off an ounce of methamphetamine to the CS the next

day, and that he (the CS) intended to keep¼ ounce and give the remainder to Novy. The CS also
    Case 3:19-cr-30100-SMY Document 25 Filed 10/31/19 Page 2 of 3 Page ID #39



explained that Novy would have to show the CS how to detonate the bomb. The CS said, "The

dope man has someone who owes him money," and indicated that the methamphetamine supplier

intended to either throw the bomb in the debtor's living room or car. Novy asked, "How much

damage do you want to do to this carT' The CS responded that his supplier did not want the debtor

to be able to drive the car. Novy said, "Okay," and agreed to bring the bomb the next day.

         On Friday, November 16, 2018, the CS called Novy and indicated that he had received the

ounce of methamphetamine. Novy responded that he would have the pipe bomb ready that day,

but needed to "find a welder first." Eventually, the CS and Novy agreed that Novy would bring

the pipe bomb, consisting of the pipe bomb components - a source of ignition, a container, and a

propellant 1 - and show the CS how to weld the container.

         An ATF agent, acting undercover, provided the CS with fake methamphetamine and drove

the CS to the meeting location in Columbia, Illinois. When Novy arrived, the CS got into Novy's

car. Novy produced the pipe bomb. He showed the CS how to fill the container with the black

powder (the propellant) and where to weld the container shut. A fuse (the source of ignition) was

also included. The CS exited Navy's car with the pipe bomb and met the agent at the back of the

agent's truck. The CS handed Novy the fake methamphetamine and as Novy left the area, ATF

arrested him. Novy had a 9mm Taurus semi-automatic pistol, model PT92AF, bearing serial

number TUE514 72, in his vehicle.

        Post-arrest, Novy said he built the pipe bomb to exchange for¾ ounce of meth. Novy said

the CS planned to throw the pipe bomb into a house or car. Novy admitted using a quarter-gram

                                                             2



1
  The Defendant and his attorney acknowledge that ""[t]he tenn 'destructive device' means (1) any explosive,
incendiary, or poison gas (A) bomb, (B) grenade ... and (3) any combination of parts either designed or intended for
use in converting any device into a destructive device as described in subparagraph (1) and ... from which a
destructive device may be readily assembled." 26 U.S.C. § 5845(0.
Case 3:19-cr-30100-SMY Document 25 Filed 10/31/19 Page 3 of 3 Page ID #40



of methamphetamine daily since 2013, and said he used methamphetamine that morning before

meeting with the CS and the agent. Novy said the Taurus pistol was his. As a regular user of

narcotic controlled substances, Novy is prohibited from possessing firearms.

        A record search of the National Firearm Registration and Transfer Record established no

registration for the pipe bomb possessed by Novy.



SO STIPULATED:

                                                    UNITED STATES OF AMERICA,

                                                    STEVEN D. WEINHOEFT
                                                    United States Attorney




DONALD K. NOVY
Defendant




Attorney. for Defendant


Date:    (O {2-"1   h
                    C,                              Date:   /() /
                                                               I
                                                                    3 // /1
                                                                       ' .




                                                3
